Citation Nr: 1132734	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for fatigue/chronic fatigue syndrome (CFS), to include as due to undiagnosed illness.

2.  Entitlement to service connection for a stomach disorder, to include as due to undiagnosed illness.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to January 1992 and from January 2004 to April 2005.  The Veteran also served in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2008, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.

The issues of entitlement to service connection for a psychiatric disability to include PTSD, entitlement to service connection from fatigue, entitlement to service connection for a stomach disorder and entitlement to a compensable evaluation for left ear hearing loss were remanded by the Board in August 2009.  In an April 2010 rating decision, service connection for anxiety disorder, not otherwise specified, claimed as PTSD, was granted.  

The issue of service connection for a stomach disorder, to include as due to undiagnosed illness, and entitlement to a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in the Persian Gulf.  

2.  The Veteran does not have CFS and his complaints of fatigue are associated with his anxiety disorder, which is already service-connected.  


CONCLUSION OF LAW

Service connection for fatigue/CFS, to include as an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in July 2005, November 2005, and April 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

The Board is satisfied that the RO has substantially complied with the Board's August 2009 remand directives as pertains to the claim of service connection for fatigue/CFS.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).   

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection for Fatigue/CFS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed isA DT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

Service connection may also be presumed for certain conditions under 38 U.S.C.A. § 1117, based on service in the Persian Gulf. More specifically:

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2010).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4) (2010).

In the case of claims under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran maintains that he began having problems with fatigue during service.  The service treatment records do not reflect complaints of fatigue.  

The Veteran was afforded a VA examination in December 2007.  At that time, he reported that his fatigue had commenced in 1991.  When he returned home, the Veteran related that he began to tire easily.  The examiner opined that the criterion of a new onset of debilitating fatigue that is severe enough to reduce or impair daily activity to below 50 percent of the Veteran's pre-illness activity level for a period of 6 months had not been met.  The examiner opined that the Veteran did not have CFS.  Further, the examiner indicated that the examination and screening laboratory evaluations to determine the common reasons for fatigue failed to reveal any abnormality.  The examiner could not find any reason for the fatigue.  The examiner suggested that a more specialized examination should be conducted.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although claimants may be considered competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran is certainly competent to report that he has fatigue or that he tires easily.  However, the complexity of a diagnosis of CFS is beyond his lay observation.  In addition, since the VA examiner was unable to provide an opinion regarding the etiology of the fatigue and recommended a more intense examination, an opinion regarding the etiology of his claimed fatigue would also be beyond his lay abilities to provide an assessment.  The Board remanded this case to resolve this matter.  The following was requested:

Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the fatigue reportedly experienced by the Veteran.  All testing or studies deemed necessary should be performed.  The claims file should be made available for the examiner's review in connection with the evaluation, and the examiner should specifically state that he or she reviewed same in his or her report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fatigue is referable to a disease or injury that occurred during the Veteran's service.  The examiner should specifically state whether the Veteran's fatigue is due to chronic fatigue syndrome. The rationale for the examiner's opinion should be fully explained.  If no opinion can be rendered, the examiner should explain why a response is not possible or feasible.  The examiner is specifically requested to state whether the Veteran's current fatigue, is attributable to a medically explained (known) illness or injury.

The Veteran was afforded a VA examination in October 2009.  At that time, the Veteran denied having debilitating fatigue or fatigue that lasted 24 hours after exercise.  He did not have excessive or profound fatigue after exercise.  Also, there was no restriction on routine daily activities.  Rather, the Veteran described having a lack of motivation.  He did not have sleep disturbance, an inability to concentrate, forgetfulness, or confusion.  The Veteran indicated that he exercised daily and would walk or run 3/4th of a mile twice a day.  In addition, he could do multiple sit-ups and at least 40 push-ups daily.  He did not take naps and slept 6-7 hours per night, undisturbed.  The examiner opined that the Veteran did not have CFS.  In addition, the criterion of new onset of debilitating fatigue that is severe enough to reduce or impair daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 month had not been met.  Further the criterion that other clinical conditions that might produce similar symptoms had been excluded by thorough evaluation, based on history, physical examination, and appropriate laboratory tests had not been met.  At least 6 of the 10 CFS diagnostic criteria were not met.  The examiner indicated that the Veteran did not meet any of the criteria for CFS.  The examiner noted that fatigue is subjective, but the Veteran did not have any behavior associated with fatigue as he did not nap, he was able to perform activities for the Reserves such as running without difficulty, he did not have lack of concentration, he did not require excessive sleep, and he was able to work a 12 hour shift.  In addition, he was able to participate in outside activities of his choosing which were not limited by fatigue.  His tests were essentially normal and there was no medical illness or injury to be associated with his complaints.  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board attaches the most significant probative value to this VA opinion, as it is well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion was based on review of the Veteran's claims file and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, in sum, the most probative evidence establishes that the Veteran does not have CFS and the Veteran's complaints of fatigue do not meet the criteria for an "undiagnosed illness" nor do the complaints of fatigue equate to a compensable level of disability.  As noted, the Veteran is not impaired at all as he works 12 hour shifts, exercises liberally, sleeps undisturbed, and does not require extra daytime sleep.  His current complaints of fatigue were unsubstantiated and not shown on the examination.  

The Board does note that the Veteran has reported being fatigued and having low energy in connection with his service-connected anxiety disorder; however, such complaints would be considered part and parcel of his already service-connected anxiety disorder, a known diagnosis.  

The Veteran's personal contentions are outweighed by the objective medical opinion cited above.  The numerous clinical findings and laboratory tests do not support the Veteran's past assertions, nor did not repeat his past assertions on the extensive examination.  Rather, the Veteran essentially indicated that he was not having problems with fatigue.  

Accordingly, service connection for fatigue/CFS is not warranted.  



ORDER

Service connection for fatigue/CFS is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regard to a stomach disorder, the Board previously remanded this case for the following action:

Schedule the Veteran for a VA examination by an appropriate clinician to determine the nature and etiology of his gastrointestinal complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder is referable to a disease or injury that occurred during the Veteran's service.  A complete rationale must be provided.  If no opinion can be rendered, the examiner should explain why a response is not possible or feasible. The examiner is specifically requested to state whether all of the Veteran's gastrointestinal disorder symptoms are attributable to a medically explained (known) illness or injury.

In November 2009.  The VA examiner examined the Veteran and concluded that he had mild gastro-esophageal reflux disease (GERD) secondary to H. pylori.  The examiner noted that the Veteran had GERD symptoms when he was evaluated on a military physical examination in 2002.  The examiner indicated that the Veteran had helicobacter pylori which was associated with gastritis, ulcers, and reflux, which was documented in the military medical record as symptomatic in 2002.  

A review of the service treatment records confirms that the Veteran reported gastrointestinal complaints on a February 2, 2002, periodic examination.  This examination was conducted after the Veteran's first period of service from December 1987 to January 1992, but before his second period of service from January 2004 to April 2005.  The Veteran was serving during this time in the National Guard.  A review of his personnel records confirms that the Veteran had IDT and ADT during the period of July 15, 2001 to July 14, 2002.  However, there is no indication as to whether the Veteran was on ADT when he became symptomatic.  The Veteran himself testified that he first became symptomatic during his second period of service.  However, according to the records, this statement is inaccurate, and there are in fact no complaints of gastrointestinal problems during the second period of service.  Nevertheless, as noted, a VA examiner has determined that the onset of the gastrointestinal problems was in 2002.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  Accordingly, if the record shows that the Veteran was in fact on ADT when he became symptomatic, then service connection would be in order.  As such, it must be determined if the Veteran was on ADT when he was examined in February 2002.  

With regard to the Veteran's left ear hearing loss, VA has located his June 2005 audiogram, which was requested in the prior remand.  However, the Veteran's representative has requested a new examination, basically indicating that the 2005 examination does not reflect the Veteran's current level of hearing loss.  Accordingly, the Veteran should be scheduled for a VA audiological examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


1.  Determine if the Veteran was on IDT, ADT, or any other status when he was afforded a periodic examination on February 2, 2002.  

2.  Schedule the Veteran for a VA audiological examination to determine the nature and extent of his service-connected left ear hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores based on the Maryland CNC tests.  

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


